DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-20 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 10,676,736
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,676,736 in view of Anderson et al. (US20130005585). 
Claim 1 of U.S. Patent No. 10,676,736  recites a method comprising providing tagged target nucleic acid molecules comprising providing an mRNA: cDNA hybrid complex; synthesizing a second cDNA strand that is complementary to the first cDNA strand to yield a double stranded cDNA polynucleotide and contacting this double stranded cDNA polynucleotide with an adaptor loaded tagmentase to yield a target nucleic acid molecule comprising a first adapter at a first end and a tagmentase attached adapter at the second end.
 Furthermore, claims 2-20 of U.S. Patent No. 10,676,736 recite very similar limitations to instant claims 1-20.
Claims 1-20 of U.S. Patent No. 10,676,736  do not expressly teach all the features of the claimed invention, such as synthesizing one or more second strand cDNA polynucleotides comprising hybridizing random primers to the first strand cDNA of the mRNA:cDNA hybrid and extending hybridized random primers to form the one or more  second strand cDNA polynucleotides or providing template nucleic acids in partitions.
However, these features are known in the art. For example, Anderson et al. disclose preparing second strand cDNA synthesis  using random primers wherein the template is first strand cDNA associated with an RNA:DNA hybrid (e.g. Entire Anderson reference and especially para 0402,pg. 32). Furthermore, Anderson et al. teach their methods are conducted in partitions such as droplets or well of a microtiter plate (e.g. Entire Anderson reference and especially para 0324, pg. 24; para 0392,pg. 31).
Therefore, as claims 1-20  of U.S. Patent No. 10,676,736  and Anderson et al. both disclose methods comprising second strand cDNA synthesis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20  of U.S. Patent No. 10,676,736 and to include second strand synthesis using random primers in partitions such as droplets or microwells as taught by Anderson et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for tagging a cDNA polynucleotide.


U.S. Patent No. 10,752,894
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,752,894 in view of Anderson et al. (US20130005585). 
Claim 1 of U.S. Patent No. 10,752,894 recites a method comprising covalently linking variable length barcode tags to the first end of a plurality of target nucleic acid molecules; contacting the tagged target nucleic acid molecules with transposase  to yield tagged target nucleic acid molecules comprising variable length barcode tag at the first end and a transposase fragmentation site and transposon end at the second end and target nucleic acid molecules that are at least 25 nucleotides in length.
 Claims 6-8 of U.S. Patent No. 10,752,894 recite the target nucleic acid molecules are a double stranded cDNA complex that are formed by forming mRNA: cDNA hybrid complexes and contacting these hybrids with RNAse H and polymerase to yield a double stranded cDNA polynucleotide.
 Furthermore, claims 2-5 and 9-20 of U.S. Patent No. 10,752,894 recite very similar limitations to instant claims 1-20.
Claims 1-20  of U.S. Patent No. 10,752,894 do not expressly teach all the features of the claimed invention, such as synthesizing one or more second strand cDNA polynucleotides comprising hybridizing random primers to the first strand cDNA of the mRNA:cDNA hybrid and extending hybridized random primers to form the one or more  second strand cDNA polynucleotides or providing template nucleic acids in partitions.
However, these features are known in the art. For example, Anderson et al. disclose preparing second strand cDNA synthesis  using random primers wherein the template is first strand cDNA associated with an RNA:DNA hybrid (e.g. Entire Anderson reference and especially para 0402,pg. 32). Furthermore, Anderson et al. teach their methods are conducted in partitions such as droplets or well of a microtiter plate (e.g. Entire Anderson reference and especially para 0324, pg. 24; para 0392,pg. 31).
Therefore, as claims 1-20  of U.S. Patent No. 10,752,894 and Anderson et al. both disclose methods comprising second strand cDNA synthesis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20  of U.S. Patent No. 10,752,894 and to include second strand synthesis using random primers in partitions such as droplets or microwells as taught by Anderson et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for tagging a cDNA polynucleotide.


Allowable Subject Matter
Claims 1-20 are free of the prior art.  
The prior art does not teach or fairly suggest the claimed combination of steps including providing an mRNA: cDNA hybrid complex; synthesizing a second cDNA strand that is complementary to the first cDNA strand to yield a double stranded cDNA polynucleotide, wherein synthesizing one or more second strand cDNA polynucleotides comprises hybridizing random primers to the first strand cDNA of the mRNA:cDNA hybrid and extending hybridized random primers to form the one or more  second strand cDNA polynucleotides,  and contacting this double stranded cDNA polynucleotide with an adaptor loaded tagmentase to yield a target nucleic acid molecule comprising a first adapter at a first end and a tagmentase attached adapter at the second end,  as recited in the claimed method.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639